This cause comes on for hearing *Page 484 
upon the motion of the appellants for leave to amend their notice of appeal, so as to change it from a notice of appeal on questions of law only to one on questions of both law and fact.
Upon considering Section 12223-5, General Code, and the cases of Jacques Co. v. Squire, Supt. of Banks, 135 Ohio St. 599,21 N.E.2d 989, and Couk v. Ocean Accident  Guarantee Corp.,138 Ohio St. 110, 33 N.E.2d 9, we are of the opinion that this amendment would be in furtherance of justice and that the court should in the exercise of the discretion conferred upon it by that section permit the amendment.
The motion is therefore sustained.
Motion sustained.
MATTHEWS, P.J., and ROSS, J., concur. *Page 485